Citation Nr: 0125787	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, wherein the RO denied 
entitlement to service connection for a back injury.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.

In August 2001 the veteran provided oral testimony at a 
personal hearing before the undersigned Member of the Board 
of Veterans' Appeals (Board), sitting at the RO in 
Montgomery, Alabama.

The case has been forwarded to the Board for appellate 
review.

The Board notes that the veteran's service medical records 
and original claims folder are unavailable.  The current 
claims folder has been rebuilt by the RO.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).


FINDINGS OF FACT

1.  There is no evidence of a back disorder shown during the 
veteran's period of active service.

2.  There is no competent medical evidence of record linking 
a post service reported back disability to active service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As indicated above, the veteran's service medical record are 
not available for review.

Private medical records dated in June 1990 show that the 
veteran gave a history of injuring his back in August l974 
while pouring concrete.  This injury was said to subsequently 
require two back surgeries in 1976, the first being a 
laminectomy.  He denied any prior medical history of a back 
disability except for the August 1974 back injury.  A private 
magnetic resonance imaging (MRI) report dated in l99l showed 
a large disc herniation at L4-5 with bone spur.  The medical 
records show treatment for back pain in 1991 secondary to 
loss of L5-Sl. 

A private medical record dated in January 1997 shows that the 
veteran provided a history of a back accident in 1974 which 
later required a laminectomy.  The records show that he was 
seen for back pain and treated with a paraspinal block and 
injections.  Sl radiculopathy with decreased ankle jerk on 
the left side and mild weakness secondary to herniated disc 
at the L4-L5 area were reported.  

Private outpatient treatment record dated from June 1990 to 
October 1997 reveal that the veteran was injured on August 
21, 1975 while pouring concrete.  He reported being bent over 
and feeling something pop in his lower back.  The records 
revealed that he had two surgeries in 1976.

Private outpatient treatment records dated from January 1997 
to April 1997 show that the veteran was seen for symptoms 
associated with a back injury that was attributed to an 
accident in 1974.  It was noted that, at the time, he was in 
Ohio receiving treatment for a back injury for which he 
underwent a laminectomy.  The report showed that the veteran 
had been unable to work since 1994, and that he had been on 
disability.

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member sitting at the 
Montgomery, Alabama RO.  He reported that in 1961, he had 
been with the 97th Engineer Division in Basenport, France, in 
the motor pool section.  He indicated that he had the task of 
operating a dump truck, and that when he went to close the 
gate on the truck, he turned back and noticed it was not 
closed.  He had to turn back around to catch it, and it 
pushed him toward the ground, injuring his back.  He stated 
that he went on sick call after that, wherein he was examined 
and taken to the hospital.  He was assessed with muscle 
spasms and given some AP--all purpose capsules.  He indicated 
that residuals therefrom have been progressing ever since.  
He reported that subsequent to service, he consulted with 
physicians, but hadn't pursued treatment until 1974 or 1975, 
at which time it popped all the way out, and from there it 
had been a degenerative state ever since.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


More specifically, as indicated hereinabove, the veteran's 
claims folder and most of his service medical record are 
unavailable as they cannot be located.  The RO has exhausted 
efforts to obtain any additional service medical records from 
all potential sources, and has specified its efforts in the 
veteran's rebuilt claims folder.  

The Board also notes that when the veteran filed his claim he 
indicated treatment from various private medical physicians 
and facilities.  The RO attempted to obtain the designated 
records from the respective facilities and secured those that 
were still then available.  The RO has obtained and 
incorporated into the record private medical records 
designated by the veteran.  Correspondence from the various 
private medical treatment facilities reporting that records 
were no longer available have been incorporated into the 
veteran's rebuilt claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible under the circumstances; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
veteran under this new law.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, and associated correspondence.  




In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He also was afforded 
the opportunity to present testimony at a personal hearing 
before the undersigned Member of the Board, and a copy of the 
transcript has been associated with the rebuilt claims 
folder.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the veteran's claim to the RO for adjudication under the new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

As the veteran's enlistment examination report is not 
available for review, and subsequent evidence is silent as to 
a history of a back disorder prior to his entrance into 
service, he is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, there is no service medical documentation of 
any injury to the back or a back disorder.  Subsequent to 
active service, the first evidence of a back disability is 
not until the early 1990's, wherein he was primarily noted to 
have a history of residuals of a back injury, however, there 
was no attribution of such to service.  The medical records, 
however, demonstrate that in June 1990 the veteran gave a 
history of having injured his back in August l974 while 
pouring concrete, subsequently resulting in two back 
surgeries in 1976.  He had denied any prior medical history 
of a back disability except for the August 1974 back injury.  
Similarly, the January 1997 private medical record showed 
that the veteran provided a history of a back accident in 
1974 which later required a laminectomy.  

The Board has considered the available VA and private medical 
records.  Unfortunately, there is no competent medical 
evidence of record that the veteran currently has a back 
disability that is linked with anything of service origin.  
Any statements of such by the veteran are contradicted by the 
evidence of record.  The medical evidence of record all shows 
that the veteran's current back disability was the result of 
a post-service accident which occurred while he was pouring 
concrete.  There is no attribution made by a competent 
authority that the veteran's current back disorder was the 
result of service.

The Board notes that the veteran has testified that the 
symptoms associated with his current back disability first 
manifested during his period of active service in an injury 
sustained while working with a dump truck.  However, the 
veteran's self-report as to a back disability first 
manifested as a result of his period of active service is not 
competent medical evidence.


As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the veteran's case, as discussed at length above, there is 
no evidence that the veteran incurred a back disability 
during service, thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran has a back disorder that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Additionally, the Board notes that there is no competent 
medical evidence that any chronic disorder of the back 
developed coincident with active service, and as noted above, 
that any current back disorder has been linked to service on 
the basis of such evidence, regardless of any alleged 
continuity of symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The competent medical evidence 
of record shows the veteran did not have a back disorder 
until several years following his separation from service, 
and there has been no link provided by a competent authority 
relating the current disability to service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
residuals of a back injury is denied.


The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a back 
injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

